Exhibit 10(a)

 

FIRST AMENDMENT TO EMPLOYMENT AGREEMENT

 

THIS FIRST AMENDMENT (the “First Amendment”) is made effective as of the 11th
day of April, 2017, between REX RADIO AND TELEVISION, INC., an Ohio corporation
(the “Corporation”) and STUART A. ROSE (the “Employee”) under the following
circumstances:

 

Recitals

 

A.     The Corporation and the Employee entered into an Employment Agreement
dated June 2, 2015 (the “Agreement”).

 

B.     The Corporation and the Employee desire to amend Section 4.2 of the
Agreement as set forth herein.

 

NOW, THEREFORE, the undersigned hereby amend the Agreement by deleting Section
4.2 and replacing it in its entirety by the following provisions:

 

4.2.   Bonus.

 

(a)   Bonus. In addition to Employee’s salary as provided in Section 3.1,
Employee shall be entitled to an annual cash and/or incentive plan bonus
computed based upon the earnings of REX American Resources Corporation (“REX”)
determined by the independent public accountants then engaged by REX (the
“Bonus”).

 

Employee’s Bonus shall be equal to 2.2% of the amount equal to 154% of “Net
Income Attributable to REX Common Shareholders” (after tax), then adding back
incentive and stock compensation expense, for each fiscal year of REX during the
Employment Period or any period of renewal, and shall be paid two-thirds in cash
when determined and one-third in an award of restricted stock based on the then
closing price of REX common stock vesting in one-third installments on the first
three anniversaries of the grant.

 

(b)   Bonus Limitation. Notwithstanding Sections 4.2(a), Employee shall in no
event receive a total bonus exceeding $1,500,000 in any fiscal year. Subject to
Sections 6.3 and 6.7 below, the Corporation shall pay the Bonus to Employee
during the calendar year in which the Performance Period ends.

 

Except as modified by this First Amendment, the Agreement remains in full force
and effect.

Page 1 of 2



IN WITNESS WHEREOF, the parties hereto have executed this First Amendment as of
the date first set forth above.

 

  REX RADIO AND TELEVISION, INC. an Ohio corporation         By: /s/ Edward M.
Kress, Secretary     Edward M. Kress, Secretary         EMPLOYEE:           /s/
Stuart A. Rose     STUART A. ROSE

Page 2 of 2